Citation Nr: 0314845	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  98-05 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for discogenic disease 
of the cervical spine.

3.  Entitlement to increased (compensable) rating for 
myositis, left gluteal muscle. 

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a neuropsychiatric disorder.

5.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling. 

6.  Entitlement to increased (compensable) rating for 
bilateral hearing loss.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1972 and from January 1977 to April 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
claims of entitlement to service connection for a nervous 
condition and entitlement to TDIU as well as increased 
ratings for bilateral hearing loss and left knee 
chondromalacia.  The appeal also stems from a November 1998 
rating decision, which denied entitlement to service 
connection for lumbar and cervical disorders and also denied 
an increased rating for left gluteal myositis.  

The claims for service connection for a nervous condition and 
entitlement to TDIU as well as increased ratings for 
bilateral hearing loss and left knee chondromalacia will be 
addressed in the remand portion of the case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A chronic lumbar disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Discogenic disease of the cervical spine was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service.

4.  Clinical findings do not demonstrate the presence of any 
current functional impairment associated with left gluteal 
muscle myositis.


CONCLUSIONS OF LAW

1.  A lumbar spine condition was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  A discogenic disease of the cervical spine was not 
incurred or aggravated by active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002). 

3.  The schedular criteria for an increased (compensable) 
rating for left gluteal muscle myositis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5021 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO vis-
à-vis the claims adjudicated on the merits herein as 
reflected by the October 2002 Supplemental Statement of the 
Case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for a 
cervical and chronic low back condition.  He asserts that his 
lumbar disability traces all the way back to his first period 
of service in 1972.  However, a chronic lumbar condition was 
not shown during either his first or second period of 
service.  In fact, examination from August 1973 revealed the 
absence of lumbar pathology.  The Board additionally observes 
that on his entrance examination for his second period of 
service he represented that that he did not suffer from back 
pain, and there were no clinical findings reflecting any back 
pathology.   

The Board recognizes that the veteran sustained an acute back 
problem in 1971, which in the absence of records reflecting 
more extensive treatment than was rendered in this case, is 
considered to have been no more than an acute and transitory 
condition.

Similarly, the Board observes that in May 1984, at a VA 
examination more than a year after separation, the veteran 
reported a history of recurrent back pain dating from his 
first period of service.  A chronic lumbar condition was 
assessed.  However, the record does not reflect that the 
examiner had access to the veteran's service medical records 
or otherwise formed his opinion on other than history as 
provided by the veteran.  The law provides that a medical 
opinion based entirely on a claimant's historical account of 
his medical and service background lacked probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).

On the other hand, the record reflects that the veteran 
sustained serious injuries when he fell from his roof in 
October 1996 and suffered multiple fractures.  He was unable 
to stand for an extended period thereafter.

An advisory medical opinion from a non-rating board member 
dated from October 1998 is also of record.  In the several 
rating decisions thereafter, a subsequent medical report of 
June 2000 and also in the statements of the case, the veteran 
was informed of the use of this evidence and has been 
afforded an opportunity to provide evidence in rebuttal to 
that opinion.  Consequently, the Board may consider such 
evidence in the adjudication of the instant claim.  See Perry 
v. Brown, 9 Vet. App. 2 (1996); Austin v. Brown, 6 Vet. App. 
547 (1994).  That October 1998 opinion noted the absence of 
treatment for an additional 10 years after the 1984 
examination and attributed the 1984 diagnosis to another 
acute and transitory problem that also resolved.  The 
examiner concluded that the evidence failed to demonstrate an 
association between the claimed low back disorder and 
service.  The examiner also noted the absence of complaints, 
treatment, diagnosis or findings relating to any cervical 
disorder during either period of service.  The examiner 
attributed his spine claims to the 1996 accident.

Another VA examination was afforded in June 2000, which 
essentially provided an additional opinion which essentially 
was in complete accord with that afforded in October 1998. 

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, the Board is constrained to conclude that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a lumbar spine 
condition and for discogenic disease of the cervical spine.   

Rating for Myositis Left Gluteal Muscle

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The VA Schedule for Rating Disabilities provides that 
myositis should be rated on the limitation of motion of the 
affected part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021.  

Although the veteran reports back pain radiating into the 
gluteus, gluteal muscle pain per se is not reported or 
identified in a clinical setting.  Outpatient treatment 
records are negative for complaints or findings relating to 
the gluteal muscle.  Moreover, the June 2000 VA examination 
concludes that injuries sustained in the 1996 fall from a 
roof overshadow any gluteus myositis.

Functional loss and painful motion, respectively, are to be 
considered in ascertaining the level of disability.  It must 
be pointed out however, with regard to the case at hand, that 
the clinical evidence does not demonstrate the presence of 
any current functional impairment, such as limited movement, 
resulting from the veteran's service connected muscle 
disorder, nor does it demonstrate, by means of notations 
reflecting facial expression or wincing on pressure or 
manipulation, the presence of pain on motion.  Accordingly, 
the preponderance of the evidence is against an increased 
evaluation.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 




ORDER

Entitlement to service connection for a lumbar spine 
condition is denied.  

Entitlement to service connection for discogenic disease of 
the cervical spine is denied.  

Entitlement to increased (compensable) rating for left 
gluteal myositis is denied.


REMAND

As noted above, the VCAA was enacted during the pendency of 
this appeal.  While the claims for entitlement to service 
connection for the lumbar and cervical spine as well as the 
claim for increased rating for gluteal myositis were 
considered in the context of the recently enacted 
legislation, the claims for service connection for a nervous 
condition and entitlement to TDIU as well as increased 
ratings for bilateral hearing loss and left knee 
chondromalacia were not afforded similar treatment.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to whether new and 
material evidence has been submitted to 
warrant reopening a claim of entitlement 
to service connection for a 
neuropsychiatric disorder; entitlement to 
an increased rating for left knee 
chondromalacia; increased (compensable) 
rating for bilateral hearing loss and 
TDIU.    See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



